SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1353
KA 09-01269
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

KAREN SOLOVEY, ALSO KNOWN AS KAREN M. SOLOVEY,
ALSO KNOWN AS KAREN GRISANTE, DEFENDANT-APPELLANT.


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered June 11, 2009. The judgment convicted
defendant, upon her plea of guilty, of attempted criminal possession
of a forged instrument in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court